     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 1 of 12 Page ID #:107




1      MICHAEL N. FEUER (SBN 111529)
       City Attorney
2
       GABRIEL S. DERMER (SBN 229424)
3      Assistant City Attorney
       ARLENE H. HOANG (SBN 193395)
4
       Deputy City Attorney
5      RUTH M. KWON (SBN 232569)
       200 North Main Street, 6th Floor, City Hall East
6
       Los Angeles, CA 90012
7      Telephone: (213) 978-7508/6952
       Facsimile: (213) 978-7011
8
       arlene.hoang@lacity.org/ruth.kwon@lacity.org
9      Attorneys for CITY OF LOS ANGELES
10
                                 UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                       WESTERN DIVISION
13
       REX SCHELLENBERG, an individual,            No. CV 18-07670 CAS (PLAx)
14
                   Plaintiff,                      REPLY OF DEFENDANT CITY OF
15                                                 LOS ANGELES IN SUPPORT OF
                         v.                        DEFENDANT’S MOTION TO EXTEND
16                                                 TIME TO RESPOND TO THE INITIAL
       THE CITY OF LOS ANGELES, a                  COMPLAINT [DKT. 1], AND TO
17     municipal entity; Does 1-10,                STRIKE THE FIRST AMENDED
                                                   COMPLAINT [DKT. 13];
18                 Defendants.                     DECLARATION OF RUTH KWON
19                                                 Date: March 25, 2019
20                                                 Time: 10:00 a.m.
                                                   Courtroom: 8B
21                                                 Hon. Christina A. Snyder
22                                                 United States District Judge
23
24
                                                   Action Filed: September 3, 2018
25
26
27
28
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 2 of 12 Page ID #:108




1
2                                                  TABLE OF CONTENTS
3
       I.      INTRODUCTION ................................................................................................... 1 
4
       II.     ARGUMENT ........................................................................................................... 2 
5
               A.       The Opposition concedes facts demonstrating that Plaintiff has filed a
6                       “supplemental” complaint without leave of Court. ....................................... 2 

7              B.       The City’s request that the parties comply with the Federal Rules is
                        reasonable and compulsory. .......................................................................... 3 
8
                        1.       Plaintiff elected not to seek leave of Court for his supplemental
9                                complaint; thus, the City’s Motion to should be granted.................... 3 
10                      2.       Unlike the parties in ConnectU and Cabrera, the City has not
11                               waived any argument that the supplemental complaint is
                                 improper. ............................................................................................. 4 
12
                        3.       Plaintiff declines to file a motion to support the supplemental
13
                                 complaint; thus, the City’s Motion should be granted........................ 5 
14
               C.       Plaintiff did not exhaust his administrative remedies under the
15                      California Government Claims Act prior to filing the suit ........................... 8 
16     III.    CONCLUSION...................................................................................................... 10 
17
18
19
20
21
22
23
24
25
26
27
28                                           1
         REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
        RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 3 of 12 Page ID #:109




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2      I.    INTRODUCTION
3            The City of Los Angeles (“the City”) brings the underlying Motion requesting the
4      Court set an April 8, 2019 deadline to respond to the Initial Complaint (Dkt. No. 1) and
5      striking the “First Amended Complaint” (Dkt. No. 13). Plaintiff has filed a supplemental
6      complaint without obtaining the Court’s leave via a motion, as required by Rule 15(d) of
7      the Federal Rules of Civil Procedure (“Rules”).
8            Upon reviewing the unauthorized supplemental complaint,1 counsel for the City
9      conferred at length with Plaintiff’s counsel regarding Plaintiff's need to seek, via motion,
10     leave of Court to file the supplemental complaint. Declaration of Arlene Hoang (“Hoang
11     Decl.”), Dkt. 14-1; Declaration of Ruth Kwon (filed concurrently herewith) (“Kwon
12     Decl.”). Plaintiff declined and insisted that the FAC was an amended complaint filed “as
13     a matter of right.”
14           Due to Plaintiff’s decision not to seek the Court’s leave, the only pleading on file
15     as of right was – and continues to be – the Initial Complaint. On February 6, the City
16     filed the underlying Motion. Plaintiff's Opposition to the motion (“Opposition” or
17     “Opp.”; Dkt. No. 16) concedes all facts showing that that the “First Amended
18     Complaint” is actually a “supplemental complaint.” Yet Plaintiff still insists that he need
19     not seek leave of Court or file a motion.
20
             1
                The unauthorized supplemental complaint attempts to add several new claims
21     arising from four purported incidents of property seizure in alleged violation of the
22     Fourth, Fifth, and Fourteenth Amendments and the Americans with Disabilities Act. The
       supplemental complaint also invites the Court to exercise supplemental jurisdiction over
23     each of the four new incidents under several state laws (Bane Act, Unruh Act, and Cal.
24     Civ. Code § 2080), yet Plaintiff's government claims were not administratively
       exhausted until after the lawsuit was filed. Indeed, assuming Plaintiff’s allegations are
25     true, ¬¬three of the incidents did not even occur until after Plaintiff filed this case, so he
26     could not have presented government claims to the City, much less receive a response,
       prior to filing this lawsuit.
27
28                                          1
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 4 of 12 Page ID #:110




1             The Opposition relies, in part, on improper ad hominem (or ad governmentum)
2      attacks. Otherwise, Plaintiff’s argument relies on the presumption that if he had filed a
3      motion seeking leave (which he has not), the motion would be granted. Plaintiff decided
4      not to seek leave for its supplemental complaint. Therefore, the City respectfully requests
5      that the City’s Motion be granted in its entirety, such that the case should proceed on the
6      Initial Complaint, and the unauthorized supplemental pleading should be stricken. There
7      is no prejudice here, as Plaintiff may attempt to file a new lawsuit on the additional
8      claims.2
9      II.    ARGUMENT
10           A.     The Opposition concedes facts demonstrating that Plaintiff has filed a
11            “supplemental” complaint without leave of Court.
12            Contrary to Plaintiff’s assertions, he did not comply at all – never mind, fully –
13     with Rule 15. Rule 15(d) mandates that a plaintiff obtain permission from the Court
14     upon motion and reasonable notice to file a supplemental complaint – which Plaintiff
15     failed to do. As Rule 15 and the case authorities make clear, a supplemental complaint
16     adds facts that purportedly occurred after the original pleading was filed, while an
17     amended complaint adds facts that purportedly occurred prior to the initial filing date.
18     Plaintiff admits that his “First Amended Complaint” (Dkt. 13) (“FAC”) includes factual
19     allegations of incidents that occurred after the filing of the present action (September 3,
20     2018). Opp., Dkt. 16, at 3:1-3 & 3:13-14. Despite this admission, Plaintiff argues that
21     the supplemental complaint is an amended pleading “as of right” under Rule 15(a).
22     Opp., Dkt. 16, at 4:2-23.
23            While the City disputes Plaintiff’s interpretation of Rule 15(a), and without
24     waiving any argument regarding it, Plaintiff’s reasoning is a red-herring. Rule 15(d), not
25
              2
26             During a telephonic meet and confer, Plaintiff’s counsel informed Defendant’s
       counsel that they could and might file a new lawsuit on these additional claims to resolve
27     the issues the City raised concerning the supplemental complaint. Kwon Decl. ¶ 7.
28                                          2
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 5 of 12 Page ID #:111




1      Rule 15(a), applies here, and a supplemental complaint cannot be filed “as a matter of
2      course.” Fed. R. Civ. P. 15(d); ConnectU LLC v. Zuckerberg, 522 F.3d 82, 90 (1st Cir.
3      2008) (“An amended complaint sometimes can be filed “as a matter of course,” Fed. R.
4      Civ. P. 15(a); a supplemental complaint cannot.”) Because Plaintiff admits he did not
5      move for leave of Court to file the supplemental pleading (Opp., Dkt. 16, at 3:21-23), he
6      violated Rule 15(d). The “FAC” is unauthorized; the City’s motion should be granted.
7          B.       The City’s request that the parties comply with the Federal Rules is
8            reasonable and compulsory.
9            The Federal Rules of Civil Procedure govern civil proceedings in all federal
10     district courts, and “should be construed, administered, and employed by the court and
11     the parties to secure the just, speedy, and inexpensive determination of every action and
12     proceeding.” Fed. R. Civ. P. 1. In the “Notice to Counsel,” this Court expressly states,
13     “Counsel are advised that the Court expects strict compliance with the provisions of the
14     Local Rules and the Federal Rules of Civil Procedure.” Dkt. 15 at 1:21-22. Despite this
15     admonishment, Plaintiff unreasonably vilifies the City for attempting to ensure the Rules
16     are followed.
17                  1.   Plaintiff elected not to seek leave of Court for his supplemental
18                       complaint; thus, the City’s Motion to should be granted.
19           Contrary to Plaintiff’s assertion, the City is not engaging in any untoward conduct
20     via its Motion. The City recognizes that the Rules (and the need to seek the Court’s
21     authorization in specific circumstances3) are in place for many reasons. Plaintiff,
22     however, seeks to cherry pick which rules should be followed, and disregard others as
23
             3
24              During the telephonic meet and confer, preceded and followed by several
       emails, counsel for the City explained that under Rule 15(d), leave of Court was required
25     and that requiring such leave prior to the filing of a supplemental complaint served
26     multiple purposes. Kwon Decl. at ¶ 8. The Opposition mischaracterizes statements made
       during the call. Opp., Dkt. 16, at 3, fn. 1. Kwon Decl. at ¶¶ 8-9.
27
28                                          3
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 6 of 12 Page ID #:112




1      “form over substance.” 4 Here, Plaintiff’s arguments, if adopted, would result in
2      rendering the Rules irrelevant, or in rendering some Rules superior to others. Were
3      Plaintiff’s method of filing a supplemental complaint permitted, the parties (or the
4      Plaintiff alone) could expand the scope of a case at any time, preventing the just, speedy
5      and expeditious resolution of the matters before the Court.
6            This Motion, and the procedural predicament that required its filing, might have
7      been avoided if Plaintiff sought the Court’s authorization to file his supplemental
8      pleading. Counsel for the City raised this issue with Plaintiff’s attorney on January 28,
9      2019 – mere days after being assigned to handle this matter – but Plaintiff’s counsel
10     declined, and continues to decline, to seek leave. Declaration of Arlene Hoang, Dkt. 14-
11     1, ¶¶ 2-4. Because Plaintiff had given the City no other option, the City filed this
12     Motion. Having expressed a disinclination to seek the Court’s leave, the Court should
13     strike the supplemental complaint and set a deadline by which the City may respond to
14     the Initial Complaint. If he so chooses, Plaintiff may file a new lawsuit on the additional
15     claims.
16                  2.   Unlike the parties in ConnectU and Cabrera, the City has not waived
17                       any argument that the supplemental complaint is improper.
18           Plaintiff attempts to justify his failure to seek the Court’s authorization to file his
19     FAC by citing dicta from ConnectU LLC v. Zuckerberg, 522 F.3d 82 (1st Cir. 2008) and
20     Cabrera v. City of Huntington Park, 159 F.3d 374 (9th Cir. 1998), both of which are
21     inapposite. Unlike here, in ConnectU, the defendants did not move to strike the
22     supplemental pleading, nor did they present any arguments that the pleading should have
23
             4
24             Plaintiff’s suggestion that he need not comply strictly with the Federal Rules
       does not comport with his counsel’s argument in a pending case against the City. There,
25     counsel argued that the City’s motion (involving different City counsel) should be
26     dismissed due to a purported failure to comply strictly with the Local Rule 7-3 meet and
       confer requirements. See Dkt. 52, pp. 1-3, in Mitchell v. City of Los Angeles, United
27     States District Court, Central District of California, Case No. 16-CV- 01750 SJO (JPR).
28                                          4
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 7 of 12 Page ID #:113




1      been regarded as a supplemental complaint, rather than an amended complaint. 522 F.3d
2      at 90. The parties operated under the “amended complaint” for about a year before
3      challenging it. Thus, the Court held that the issue was waived. Id. Similarly, in
4      Cabrera, the parties filed various pleadings including joint stipulations and motion
5      papers that led the Court to determine that the parties expressly consented to the filing of
6      a supplemental or amended claim for malicious prosecution. 159 F.3d at 382. The
7      Court relied on Rule 15(b)(2), finding that the parties gave express consent to the trial of
8      the malicious prosecution claim by stipulation. Id.
9            Here, the City has not waived any argument concerning Plaintiff’s improperly
10     filed supplemental pleading. Indeed, the City notified the Plaintiff and the Court on its
11     first reasonable opportunity to do so and filed this Motion to obtain relief. The cases
12     Plaintiff cite reinforce the propriety and timing of the City’s Motion. The Motion should
13     be granted.
14                   3.    Plaintiff declines to file a motion to support the supplemental
15                         complaint; thus, the City’s Motion should be granted.
16           Requiring Plaintiff to follow the Federal Rules is not at the expense of “an arcane
17     bit of nomenclature” as Plaintiff suggests, but rather promotes the interests of the Court
18     and avoids undue prejudice to Defendant. Rule 15(d) not only requires the Court’s
19     permission to file a supplemental complaint, but it also offers the parties the opportunity
20     to fully brief the Court on the propriety of any supplemental complaint. See Rule 15(d)
21     (“On motion and reasonable notice, the court may, on just terms” permit a supplemental
22     pleading); see also L.R. 6-1 (“no oral motions will be recognized and every motion shall
23     be presented by written notice of motion. The notice of motion shall be filed with the
24     Clerk not later than twenty-eight (28) days.”). A party cannot unilaterally foreclose
25     another party’s right to fully brief the propriety of a supplemental complaint.
26           Yet much of the Opposition relies upon Plaintiff’s presumption that the Court
27     would grant him leave to file a supplemental complaint. Plaintiff is not entitled to such a
28                                          5
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 8 of 12 Page ID #:114




1      presumption; it is in the Court’s broad discretion whether or not, to grant leave to file a
2      supplemental complaint, when a motion is actually filed. Plaintiffs here decided not to
3      file such a motion. Further, even when a motion is in fact filed, courts can and do deny
4      leave to file a supplemental pleading if the supplemental pleading would result in undue
5      prejudice to the opposing party, is a product of bad faith, would cause undelay in the
6      proceedings, or would be a futile exercise.5
7            Here, a cursory review of the unauthorized supplemental complaint raises multiple
8      concerns of prejudice, lack of good faith, delay, and futility. It is indisputable that the
9      FAC greatly expands the issues in this case to the City’s prejudice. While the initial
10     Complaint involved a single incident, the alleged seizure of Plaintiff’s personal property
11     on July 14, 2017 in Northridge, the FAC adds four additional incidents on four separate
12     dates in 2018 (July 10, September 6, September 19, and October 28) in four separate
13     locations in the West Hills and Woodland Hills neighborhoods of the City.
14           Although Plaintiff argues that the new allegations involve the same parties and the
15     same claims for relief, this characterization is misleading. The new allegations involve
16     five different events, five different sets of facts, as well as the involvement of different
17     City personnel, different Council Districts, and different City agencies as well as
18
19           5
               See Beezley v. Fremont Indem. Co., 804 F.2d 530, 531 (9th Cir. 1986) (no abuse
20     of discretion in denying supplemental complaint where it failed to remedy deficiencies in
       original complaint); Shatford v. L.A. Cty. Sheriff’s Dep’t, No. CV 15-1767 BRO (AJW),
21     2016 U.S. Dist. LEXIS 52473, at *75 (C.D. Cal. Mar. 29, 2016) (adopted at 2016 U.S.
22     Dist. LEXIS 52449) (denying supplemental complaint where it did not remedy defects in
       the prior complaint and failed to state a claim); Schimmeyer v. 99¢ Only Stores, No. CV
23     07-08126 SJO (FFMx), 2008 U.S. Dist. LEXIS 127252, at *2-3 (C.D. Cal. July 7, 2008)
24     (denying supplemental complaint where plaintiff wished to add two new causes of action
       against the same entity); see also Hunt v. Rios, 2009 U.S. Dist. LEXIS 107882, at *5-8
25     (E.D. Cal. Oct. 30, 2009) (denying supplemental complaint where administrative
26     remedies had not been exhausted and holding that “[e]ven if the conduct alleged is
       similar to this suit, the allegations should be made (if at all) in a separate civil action”).
27
28                                          6
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
     Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 9 of 12 Page ID #:115




1      different divisions within those agencies.6 Moreover, Plaintiff sues Doe Defendants “in
2      their official and individual capacities,” but Plaintiff's Opposition does not – because it
3      cannot in good faith – assert that Doe Defendants are the same across all five incidents at
4      issue. Just because the causes of action have the same title and are alleged (primarily)
5      against the City does not make the claims the same, and the alleged facts and individuals
6      involved in each incident are separate and distinct. See, e.g., Aul v. Allstate Life Ins. Co.,
7      1993 U.S. App. LEXIS 10517, *8 (9th Cir. 1993) (a claim based on different rights and
8      established by different transactional facts will be a different cause of action, even if the
9      remedy sought is substantially similar).
10           There is also some doubt as to whether Plaintiff’s original claim for relief (in his
11     Initial Complaint) has any merit at all. Plaintiff alleged both in his Initial Complaint and
12     his government claim that his property was seized on July 14, 2017, but the City has no
13     record of any property seizure on that date. Kwon Decl. ¶3. Plaintiff’s cryptic allegations
14     also suggest that he may have a reason to believe that no seizure took place at that time.
15     See FAC ¶¶ 23-24 and Compl. ¶¶ 23 (alleging that plaintiff “was informed him [sic] that
16     no vehicle from that area brought in property on the day in question” but was later called
17     to recover property that Plaintiff says was “mislabeled.”) Thus, the most just and
18     efficient resolution of this case may be dismissal of the Initial Complaint and case.7
19           Given the significant expansion of this case, and the burden it places on the Court
20
             6
21              Despite diligently conducting its investigation, as of the filing of this brief, the
       City has not been able to obtain all the necessary information and documentation from
22
       all the implicated City departments and personnel to confirm the basic facts about the
23     four additionally alleged 2018 incidents. Kwon Decl. ¶ 4.
             7
24              If Plaintiff agrees with the City’s initial assessment that his property was not
       seized on July 14, 2017 (as alleged in a government claim and in this case) the City
25     requests that he voluntarily dismiss this case now. If the City prevails, it is possible that
26     Plaintiff would be subject not only to costs but also fees for initiating and maintaining an
       unfounded action. See Fed. R. Civ. P. 54(d); Cal. Civ. Proc. § 1038; and 42 U.S.C. §
27     1988.
28                                          7
        REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
       RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
 Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 10 of 12 Page ID #:116




1    and the City – especially if the City must prove a negative – the relief sought by the City
2    is appropriate. Because Plaintiff made a deliberate decision not to file a motion to seek
3    leave to file his supplemental pleading, the case should proceed pursuant to the Initial
4    Complaint. The City's Motion should be granted
5         C.       Plaintiff did not exhaust his administrative remedies under the
6          California Government Claims Act prior to filing the suit
7          Another reason to grant the City’s Motion and for this case to proceed on the
8    Initial Complaint (if at all), is that Plaintiff’s unauthorized supplemental complaint
9    violates the Government Claims Act. Plaintiff would have this Court exercise
10   supplemental jurisdiction over state law claims, which were not exhausted (or had not
11   even occurred) prior to filing suit. The Court need not and should not do so here.
12         Plaintiff concedes, as he must, that compliance with the Government Claims Act
13   is required for state law tort claims for damages. See, e.g., Karim-Panahi v. Los Angeles
14   Police Department, 839 F.2d 621, 627 (9th Cir. 1988). The filing of a claim for damages
15   “‘is more than a procedural requirement, it is a condition precedent to plaintiff’s
16   maintaining an action against defendant….’ [Citations].” State of California v. Superior
17   Court (Bodde), 32 Cal.4th 1234, 1240 (2004). Plaintiff’s argument that he “substantially
18   complied” with the Government Claims Act lack merit. Significantly, none of the cases
19   cited by Plaintiff involve the same situation as here where Plaintiff seeks to “tack on”
20   multiple, additional claims after the filing of his initial Complaint – including three
21   claims involving incidents that occurred after the filing of his Complaint.
22         In Bodde, the California Supreme Court analyzed cases involving the premature
23   filing of a complaint against a public entity even though the plaintiff submitted a timely
24   claim to the entity (meaning the complaint was filed before the time for the entity to act
25   on the claim had expired). In those instances, the Courts held that the plaintiffs
26   substantially complied with the claim presentation requirement. 32 Cal.4th at 1244.
27   Here, however, three incidents had not yet occurred when Plaintiff filed suit, and
28                                        8
      REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
     RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
 Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 11 of 12 Page ID #:117




1    therefore no claim could have been presented at the time suit was filed.
2          In Ramos v. Marcisz, 2008 U.S. Dist. LEXIS 6019, 2008 WL 257292 (S.D. Cal.
3    2008), the plaintiff filed her lawsuit on the same day she filed a state court petition for
4    relief from the Government Claims Act’s presentation requirement. The Court, in
5    relying on the Bodde premature filing doctrine (2008 WL 257292 at *6), found that the
6    plaintiff’s initial complaint substantially complied with the Government Claims Act’s
7    statute of limitations. Id., at *3. And in Yearby v. California Department of Corrections,
8    et al., 2010 U.S. Dist. LEXIS 73717, 2010 WL 2880180 (E.D. Cal. 2010), the plaintiff
9    filed the original complaint before filing a timely tort claim, and then amended his
10   complaint to allege a tort cause of action after timely submitting the claim. 2010 U.S.
11   Dist. LEXIS 73717, *19-20. Notably, unlike here, the defendant twice filed statements
12   of non-opposition to the plaintiff’s requests to amend his complaint to add his state law
13   claims, and neither of the amended complaints reflected any defects in the plaintiff’s
14   pleadings as to his tort claims. Id., at *26. Here, the City was deprived of any
15   opportunity to brief these issues.
16         The Court in Yearby further indicated that the situation did not present any
17   “relation back” issues. Id., at *22-23. 8 Here, however, Plaintiff arguably wants to use
18   the original lawsuit filing date to contend that his action is timely with regard to the 2017
19   incident, but then also wants to use the filing date of his FAC to contend that it is timely
20   with regard to the 2018 incidents. Adopting Plaintiff’s rationale would open the door to
21   allow a plaintiff to add claims of future incidents to pending lawsuits – that were filed
22   before the claims even existed – without end.
23
24
           8
               Significantly, the Yearby Court denied the plaintiff’s motion to file an amended
25   or supplemental complaint. Id., at *28-33. The Court held that the proposed complaint
26   challenged different conduct by different people, the challenged conduct arose at
     different times in different facilities, and the proposed complaint did not name the
27   current defendant. Id., at *30-31.
28                                        9
      REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
     RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
 Case 2:18-cv-07670-CAS-PLA Document 17 Filed 03/11/19 Page 12 of 12 Page ID #:118




1    III.   CONCLUSION
2           Based on the foregoing, and the arguments raised in its moving papers, Defendant
3    City of Los Angeles respectfully requests that the Court grant its Motion in its entirety.
4
5     Dated: March 11, 2019                     Respectfully submitted,
6
7                                                 /s/
                                                RUTH M. KWON
8                                               Deputy City Attorney
9                                               Attorneys for Defendant City of Los Angeles
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        10
      REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION TO EXTEND TIME TO
     RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FIRST AMENDED COMPLAINT
